Citation Nr: 1512322	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for lumbar and thoracic spine strain ("back disability").  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military duty from September 2004 to September 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequent jurisdiction over this matter has been transferred to the Seattle, Washington RO.  

The Veteran indicated on his August 2010 VA-Form 9 that he wished to have a Board hearing.  The Board remanded the Veteran's claim in order to afford the Veteran a hearing in September 2013.  However, on August 21, 2014, he reported that he no longer wanted a hearing and gave no indication of a desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).   As the requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives, the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  



FINDING OF FACT

The Veteran's back disability is manifested by subjective complaints of pain on physical activity, to include sitting and standing for long periods of time, as well exercising for more than 30 minutes.  There was no objective evidence of limitation of motion or pain on movement.  Additionally, there is no evidence of pain affecting any aspect of the normal working movements of the back, to include strength, speed, coordination, and endurance.  





CONCLUSION OF LAW

The criteria for a compensable evaluation for lumbar and thoracic spine strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's back disability has been evaluated as non-compensable under 38 C.F.R. § 4.71(a), Diagnostic Code 5237, pertaining to thoracolumbar strain.  The Veteran asserts a higher evaluation is warranted for his lumbar spine disability.  The Veteran's entire record will be reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis on the entire thoracolumbar spine warrants a 40 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis warrants a 20 percent evaluation. 
 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  

The Notes (1), (5) and (6) associated with the General Ratings Formula for Diseases and Injuries of the Spine are incorporated by reference from the section above, with the following additions below. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, right and left lateral flexion and right and left lateral rotation.  The normal range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The Veteran underwent a medical examination of his back in April 2009.  At the time of the examination, his gait and posture were completely normal.  He stated that he typically has no pain in the thoracic region but does develop some pain after weight lifting.  He stated that during those times the pain is a level 2 out of 10.  He reported that he takes no medications, to include over the counter medications, for this pain and it usually is resolved by the next morning.  

The Veteran also reported that he occasionally has pain in his lumbar region, caused by bending, stooping, or lifting or after low-impact weight lifting or running for 30 minutes.  Occasionally, he has flares that reach a level 4 out of 10, for which he takes no medication.  He states that this usually resolves the next day.  The Veteran reported no radiation of pain into the upper or lower extremities.   

Upon physical examination, the Veteran had forward flexion to 90 degrees.  Extension was to 40 degrees.  Bilateral flexion was to 40 degrees on each side and bilateral rotation was to 40 degrees on each side.  There was no objective evidence of limitation of motion due to pain or stiffness.  The Veteran was able to perform ten rapid toe touches, each as rapidly as the one before.  After completing this exercise there was no change in the Veteran's range of motion of the thoracolumbar spine.  There was no evidence of increased weakness, pain, fatigability, or incoordination after repetitive motion.  Further, the examiner noted that to state what the ranges of motion would be after repetitive motion outside of the examination would be speculative.  

The Veteran's neurological examination was normal.  There was no diagnosis of intervertebral disk syndrome.  There was no evidence of thoracic or lumbosacral radiculopathy.  

At the end of the examination, the Veteran was diagnosed with thoracic vertebral strain and lumbar strain.  
Upon review of the evidence, the Board finds that the Veteran does not meet the criteria for a compensable evaluation under 38 C.F.R. § 4.71(a), Diagnostic Code 5237.  The Veteran has full range of motion of the spine.  There was no evidence of muscle spasm, guarding, localized tenderness or vertebral body fracture with loss of 50 percent or more of the height, to warrant a 10 percent evaluation.  

Further, there was no evidence of pain on motion.  There was no limitation of motion after repetitive testing.  The Veteran states that he should be compensated for pain.  However, there is no evidence that the Veteran has chronic pain associated with back disability.  He told the examiner that he normally does not have back pain.  Pain only occurs after running or lifting weights for more than thirty minutes.  He further stated that his pain resolves within one night without any further residual pain and he takes no medication for his occasional pain.  There is no evidence of record that the Veteran's subjective complaints of back pain cause any functional loss due to limited or excessive movement.  His complaints of back pain after exercise are not evidenced by weakness, excessive fatigability or incoordination.  There is no evidence that his complaints of pain affect some aspect of the normal working movements of the Veteran's back, to include loss of excursion, strength, speed, coordination, or endurance.  Further, a review of the Veteran's treatment notes from January 2009 reveal complaints for bilateral joint pain in his ankles and knees, as well as his left shoulder.  But there are no complaints of back pain.  In January 2009, the Veteran underwent an annual physical examination and upon examination, his back was normal with no point tenderness or CVA tenderness.  As such, a 10 percent rating based solely on pain is not warranted in this case.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.  

Separate evaluations for other neurological disabilities is not warranted at this time as the Veteran expressly denied the presence of any associated bowel or bladder impairment or other neurological disability related to the thoracolumbar spine that would warrant such an evaluation.

The preponderance of the evidence is therefore against a compensable evaluation for his service-connected back disability under the range of motion-based criteria.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet App 49, 55 (1990).  However, the rule does not apply in this instance, a preponderance of the evidence is against an increased evaluation and the claim must be denied. 

Additional Considerations

The Board has considered the Veteran's assertions that his service-connected back disability warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of Veteran's impairment.  Additionally, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71(a) in determining the overall severity of the disability.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

The discussion above reflects the notion that the symptoms and effects of the Veteran's back disability, namely occasional pain after physical excursion, are fully contemplated by the applicable rating criteria in the rating schedule.  Specifically, the Veteran's subjective complaints of occasional pain after physical activity.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111 (2008). 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record states that the Veteran is currently enlisted with the U.S. Army.  Therefore, remand of a claim for TDIU is not necessary, as there is no evidence of unemployability due to his service connected neck disability.  
Further in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a veteran may be entitled to "consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran a notice letter in February 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to an initial compensable evaluation for lumbar and thoracic spine strain is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


